              Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 1 of 21




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


    IOU CENTRAL, INC. d/b/a IOU                  :
    FINANCIAL, INC.,                             :
                                                 :
              Plaintiff,                         :
                                                 :         CIVIL ACTION NO.
                                                 :         1:19-CV-04202-LMM
    v.                                           :
                                                 :
                                                 :
    HOWARD D. MASON, III, et al.,                :
                                                 :
                                                 :
                                                 :
              Defendants.                        :

                                             ORDER

              This case comes before the Court on Defendants EPS LLC, Howard D.

Mason III, Tarina L. Mason, Shoe Studio, LLC, and Sporty’s Taphouse and Grill,

Inc.’s Motion to Dismiss [100], Defendant Thrive Mortgage LLC’s Motion to

Dismiss [104], and Plaintiff IOU Central’s Motion for Leave to File Amended

Response [112]. After due consideration, the Court enters the following Order:

         I.      BACKGROUND1

              Plaintiff IOU Central, Inc., a lender, alleges that it issued a commercial

loan of $77,248.00 to Defendants Howard Mason and Shoe Studio LLC (“Loan

Recipients”). Dkt. No. [94] ¶¶ 22–32. In exchange for the loan, Plaintiff alleges,


1The following facts are taken from the Fourth Amended Complaint, Dkt. No.
[94], and construed in the light most favorable to Plaintiff, the non-moving party.
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 2 of 21




Defendant Mason signed a Promissory Note on behalf of Defendant Shoe Studio,

which contained a Security Agreement encumbering the Loan Recipients’

property. Id. ¶ 27. Defendant Mason also executed a Guaranty Agreement. Id. ¶

28. Not long after, Defendants Mason and Shoe Studio allegedly breached these

agreements by defaulting on their loan payments, and Defendant Mason

allegedly dissolved Shoe Studio. Id. ¶¶ 37–38.

      The remaining Defendants in this case were not direct parties to this loan.

They are businesses and individuals who own property connected in various ways

to the Loan Recipients. Plaintiff has sued these Defendants on the grounds that

they conspired to have the Loan Recipients take out the loan and then

fraudulently siphoned the loan proceeds from the Loan Recipients. These

Defendants include two groups.

      One of the groups Plaintiff calls “the Gang.” It includes, in addition to the

Loan Recipients, Defendant Tarina Mason; Defendant Sporty’s Taphouse and

Grill, Inc. (“Sporty’s”); Defendant EPS LLC; Defendant League Services, LLC;

Defendant Gatekeeper Services LLC; Defendant Stately Services, LLC; Defendant

Silverline Services, LLC; Defendant Willie Walker; Defendant Lamar Jordan;

Defendant Eugene Henderson; and Defendant Thomas Webb. Id. ¶¶ 2–7.

      The second group, the non-Gang Defendants, includes U.S. Bank, Thrive

Mortgage, LLC, and Chrysalis Payne.2 U.S. Bank and Thrive Mortgage hold


2 Defendant U.S. Bank has been dropped from this action through a consent
judgment. Dkt. No. [123].


                                         2
          Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 3 of 21




ostensible interests in properties that Plaintiff wishes to attach through the loan

agreements. Defendant Payne is the mortgagor of a property of which Thrive

Mortgage is the mortgagee. Id. ¶ 68.

          Two pending motions to dismiss are before the Court. The first was filed by

Defendants Howard Mason, Tarina Mason, Shoe Studio, Sporty’s, and EPS

(collectively “Mason Defendants”). Dkt. No. [100]. They argue that Plaintiff has

failed to state a claim against them because (1) Plaintiff’s operative complaint is a

shotgun pleading; (2) Plaintiff’s action for breach of the loan agreements is res

judicata; and (3) Plaintiff’s fraud and RICO claims are inadequately pled. Id. The

second motion to dismiss was filed by Thrive Mortgage, which argues that

Plaintiff has failed to state a viable claim to an interest in its mortgaged property.

Dkt. No. [104]. After setting forth the legal standard, the Court will address the

Mason Defendants’ Motion to Dismiss then Thrive Mortgage’s Motion to

Dismiss.3

    II.      LEGAL STANDARD

          Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). While this pleading standard does not require

“detailed factual allegations,” the Supreme Court has held that “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will


3Plaintiff’s Motion for Leave to File Amended Response [112] is GRANTED for
good cause shown and in the interest of hearing the merits of this case.


                                            3
       Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 4 of 21




not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)).

      To withstand a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). A complaint is

plausible on its face when the plaintiff pleads factual content necessary for the

court to draw the reasonable inference that the defendant is liable for the conduct

alleged. Id. (citing Twombly, 550 U.S. at 556).

      At the motion to dismiss stage, “‘all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.’” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th

Cir. 2006)). However, this principle does not apply to legal conclusions set forth

in the complaint. Iqbal, 556 U.S. at 678.

   III.   MASON DEFENDANTS’ MOTION TO DISMISS

      The Mason Defendants move to dismiss Plaintiff’s Fourth Amended

Complaint for three reasons: (1) Plaintiff’s Complaint is a shotgun pleading; (2)

Plaintiff’s suit for breach of the Promissory Note and Guaranty is res judicata,

and (3) Plaintiff’s fraud and RICO claims are inadequately pled. Dkt. No. [100].




                                            4
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 5 of 21




Plaintiff has responded opposing these arguments. Dkt. No. [111]. The Court will

first address res judicata and then the adequacy of pleading.4

      A.    Res Judicata

      The Mason Defendants argue that Plaintiff’s case is barred by the doctrine

of res judicata. Dkt. No. [100] at 7. Plaintiff previously sued Defendants Howard

Mason and Shoe Studio in the Common Pleas Court of Montgomery, Ohio for

their breach of the Promissory Note and Guaranty. Dkt. No. [94] ¶¶ 43, 46.

Plaintiff obtained a judgment in that suit on June 15, 2017, id. ¶ 46, more than

two years before it sued in this Court based on the very same claim, among

others. Plaintiff alleged this judgment for the first time in its Fourth Amended

Complaint filed on August 15, 2020. Dkt. No. [94].5 Plaintiff contests Defendants’

res judicata argument by arguing that it is not bringing the same claim. Rather,

Plaintiff argues it is seeking to enforce the judgment obtained in Ohio. Dkt. No.

[111] at 15–16. The Court begins by addressing whether Plaintiff’s claims are res

judicata by virtue of the Ohio judgment and then addresses which parties the

prior judgment shields from suit.




4The Court previously found Plaintiff’s Complaint to be a shotgun pleading and
ordered it to amend. Dkt. No. [69]. The Court has closely reviewed Plaintiff’s
Fourth Amended Complaint and finds that it sets forth the facts and claims with
enough clarity that it is no longer a shotgun pleading.
5 Plaintiff filed a “Judgment Entry document” on December 12, 2019 which
contained the Ohio judgment. Dkt. No. [46]. But Plaintiff did not incorporate the
judgment as an allegation until the Fourth Amended Complaint.


                                         5
        Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 6 of 21




           1.    The Ohio Judgment and Plaintiff’s Claims

        The doctrine of res judicata, “in conjunction with 28 U.S.C. § 1738, the Full

Faith and Credit Statute, bars relitigation of matters that were previously litigated

in a prior state suit.” Brown v. One Beacon Ins. Co., 317 F. App’x 915, 917 (11th

Cir. 2009) (per curiam) (unpublished) (citing Saboff v. St. John’s River Water

Mgmt. Dist., 200 F.3d 1356, 1359 (11th Cir. 2000)). Section 1738 requires a

federal court to give a state court judgment the same preclusive effect as would be

given in the state where the judgment issued. Id. (quoting Migra v. Warren City

Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984)). The parties agree that the

judgment was issued in Ohio. So the question for this Court “is whether [Ohio’s]

law of res judicata would ordinarily bar” Plaintiff’s claim. Saboff, 200 F.3d at

1360.

        In Ohio, res judicata encompasses two related concepts: “claim preclusion,

also known as res judicata or estoppel by judgment, and issue preclusion, also

known as collateral estoppel.” O’Nesti v. DeBartolo Realty Corp., 113 Ohio St. 3d

59, 61, 862 N.E.2d 803, 806 (Ohio 2007) (citing Grava v. Parkman Twp., 73 Ohio

St. 3d 379, 381, 653 N.E.2d 226 (Ohio 1995)). Here, the Mason Defendants have

invoked the first concept, claim preclusion, because they argue that the Ohio

judgment forecloses Plaintiff’s entire claim. Dkt. No. [100] at 7–8. “Claim

preclusion prevents subsequent actions, by the same parties or their privies,

based upon any claim arising out of a transaction that was the subject matter of a

previous action.” O’Nesti, 113 Ohio St. 3d at 61, 862 N.E.2d at 806.


                                          6
       Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 7 of 21




      Res judicata precludes more than just the claims directly raised in the prior

action; it precludes claims that “could have been litigated in the previous suit[.]”

Id. (emphasis added) (citing Grava, 73 Ohio St. 3d at 382, 653 N.E.2d 226); see

also Grava, 73 Ohio St. 3d at 382; 653 N.E.2d at 229 (“It has long been the law of

Ohio that an existing final judgment or decree between the parties to litigation is

conclusive as to all claims which were or might have been litigated in a first

lawsuit.” (internal quotation omitted)). Ohio law is clear on the policy behind this

rule: “Res judicata promotes the principle of finality of judgments by requiring

plaintiffs to present every possible ground for relief in the first action.” Kirkhart

v. Keiper, 101 Ohio St. 3d 377, 378, 805 N.E.2d 1089, 1091 (Ohio 2004) (citing

Nat’l Amusements, Inc. v. Springdale, 53 Ohio St. 3d 60, 62, 558 N.E.2d 1178

(Ohio 2004)).

      Under Ohio’s law of res judicata, Plaintiff’s claims against Defendant

Howard Mason and Defendant Shoe Studio are barred. Plaintiff admits that it

sued these Defendants in Ohio for breach of the same agreements at issue here

and obtained a judgment in that suit. Dkt. No. [94] ¶ 46 (“On 6/15/17, IOU

obtained a default judgment in the Ohio Cae against HDM and SSL for

$87,727.60, plus costs.”). Accordingly, Plaintiff’s claims against the Loan

Recipients for breach of the loan agreements are barred.

      Plaintiff’s claims adjacent to its breach-of-contract claim are also barred

under Ohio law. “[A] valid, final judgment rendered upon the merits bars all

subsequent actions based upon any claim arising out of the transaction or


                                           7
       Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 8 of 21




occurrence that was the subject matter of the previous action.” Grava, 73 Ohio St.

3d at 382–83, 653 N.E.2d at 229. Put differently,

      [t]hat a number of different legal theories casting liability on an actor
      may apply to a given episode does not create multiple transactions and
      hence multiple claims. This remains true although the several legal
      theories depend on different shadings of the fats, or would emphasize
      different elements of the facts, or would call for different measures of
      liability or different kinds of relief.

Id. (citing Restatement (Second) of Judgments § 24 cmt. c (Am. Law Inst. 1982)).

      Here, Plaintiff claims that Defendant Mason dissolved Defendant Shoe

Studio to avoid the debt, then formed Sporty’s to purchase certain properties with

the loan proceeds. Dkt. No. ¶¶ 37–43. But Plaintiff alleges that these actions were

part and parcel of the breach because the Loan Recipients “did not intend to

repay [Plaintiff’s] funds . . . .” Id. ¶ 35. Instead, under Plaintiff’s own version of

events, the loan transaction was part of a larger scheme to defraud Plaintiff and

spin off its funds into disparate assets. This makes the loan part of the same

“transaction or occurrence that was the subject matter of the previous action,”

Grava, 73 Ohio St. 3d at 382–83, 653 N.E.2d at 229, even though Plaintiff has

raised new theories of liability and new forms of relief. Notably, Defendants’

alleged “fraudulent dissolution” and “fraudulent reinstatement” of corporate

entities to hide the funds happened almost immediately after the loan transaction

and well before Plaintiff filed suit in Ohio on February 3, 2017. Accordingly,

Plaintiff’s claims against the Loan Recipients related to the breach-of-contract




                                            8
       Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 9 of 21




claim arise out of the same transaction and occurrence and are barred by res

judicata.

      Plaintiff argues that res judicata does not bar its action because it is not

suing here to relitigate its claims, but rather to enforce the judgment it has

already obtained. However, Plaintiff’s argument is not consistent with its conduct

or the plain language of its pleadings.

      Plaintiff obtained the Ohio judgment more than two years before it filed

this suit. But Plaintiff never raised the judgment in a pleading until its Fourth

Amended Complaint, eleventh months into this case.6 Even then, Plaintiff

apparently did so at the prompting of the Mason Defendants’ counsel. See Dkt.

No. [100] at 7 (“Plaintiff did not disclose this critical fact to the Court until after

the undersigned counsel telephoned Plaintiff’s counsel last week, upon his entry

into this case, and inquired about the existence of the prior Ohio judgment by

Plaintiff against Mr. Mason.”). It was after this call that Plaintiff added the

paragraphs alleging the existence of the Ohio judgment by way of a Fourth

Amended Complaint.

      Further, the Fourth Amended Complaint explicitly petitions this Court to

find “the Gang,” including Defendant Mason and Defendant Shoe Studio, liable

for breach of the agreements. Dkt. No. [94] ¶¶ 95–101. In fact, Plaintiff explicitly


6 As previously noted, Plaintiff filed a notice of the judgment on December 12,
2019. Dkt. No. [46]. However, that was three months into this lawsuit, and the
judgment had issued before the suit was filed. And Plaintiff failed to incorporate
the judgment into its pleadings until August 15, 2020.


                                            9
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 10 of 21




“demands judgment as to the Gang for damages on the Instruments in the

principal sum of at least $76,000 . . . including judgment as to [the Loan

Recipients] for the outstanding balance of the Ohio Judgment . . . .” id. ¶ 101; id. ¶

114; id. ¶ 140 (“IOU demands judgment as to the Gang for damages at least equal

to the [Loan] Funds, its above equitable remedies, treble damages, pre-judgment

interest from the Closing Date, post-judgment interest, costs and attorney’s

fees.”). In other words, Plaintiff admits that it obtained a judgment on its breach-

of-contract claim but demands judgment on that claim in the very same

document. Ohio’s law of res judicata bars this tactic. Accordingly, Plaintiff’s

claims against Defendants Howard Mason and Shoe Studio LLC are

DISMISSED.

         2.        Res Judicata and Other Defendants

      While res judicata bars Plaintiff’s claims against Defendant Mason and

Defendant Shoe Studio, the Court does not currently hold that it bars Plaintiff’s

claims against the other Mason Defendants. The parties have not fully briefed

this issue, but Plaintiff argues that at least three Defendants would not benefit

from res judicata. See Dkt. No. [116] at 10 (“These [res judicata] factors are

inapplicable to IOU’s judgment in relation to EPS, Payne or Thrive, unnamed in

IOU’s first suit.”); id. (“Thrive cannot invoke this invalid res-judicata defense as a

non-party to the Judgment.”).7 The remaining Mason Defendants do not counter


7The Court addresses Thrive Mortgage’s Motion to Dismiss below, and this
discussion should not be read as a rejection of those arguments.


                                         10
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 11 of 21




Plaintiff’s argument for a narrow application of res judicata, so the Court will not

decide here whether the Ohio judgment bars Plaintiff’s claims against them.

      B.        Adequacy of Pleading on Plaintiff’s Claims

      The Mason Defendants also argue that Plaintiff’s claims are inadequately

pled under Rule 9(b). Dkt. No. [100] at 4. Plaintiff’s Counts I and III against the

non-Loan Recipient Defendants are predicated on the accusation that the Gang

“fraudulently induced IOU to make the loan,” Dkt. No. [94] ¶ 89, and

“fraudulently transferr[ed] [Shoe Studio’s] property . . . .” Id. ¶ 106. The Mason

Defendants argue that Plaintiff has not alleged with particularity facts sufficient

to sustain a fraud claim. Dkt. No. [100] at 10 (“The wide-net, shotgun allegations

set out in Plaintiff’s Complaint fail to meet the Rule 9(b) pleading

requirements.”). The Mason Defendants point out similar deficiencies related to

Plaintiff’s RICO claims under Georgia and federal law, Counts VII and VIII. Id. at

11. The Court begins with Plaintiff’s fraud and fraud-related claims and then

turns to the RICO claims.

           1.     Fraud and Fraud-related Claims

      “In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b); Ziemba v.

Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001). “The particularity rule

serves an important purpose in fraud actions by alerting defendants to the

‘precise misconduct with which they are charged’ and protecting defendants

‘against spurious charges of immoral and fraudulent behavior.’” Ziemba, 256


                                         11
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 12 of 21




F.3d at 1202 (quoting Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1511 (11th

Cir. 1988)). “Rule 9(b) is satisfied if the complaint sets forth ‘(1) precisely what

statements were made in what documents or oral representations or what

omissions were made, and (2) the time and place of each such statement and the

person responsible for making (or, in the case of omissions, not making) same,

and (3) the content of such statements and the manner in which they misled the

plaintiff, and (4) what the defendants obtained as a consequence of the fraud.” Id.

“In other words, to properly allege fraud under Rule 9(b), the plaintiff must plead

the who, what when, where, and why as to the fraudulent conduct.” Matter of Life

Partners Holdings, Inc., 926 F.3d 103, 117 (5th Cir. 2019). The Eleventh Circuit

has extended this pleading requirement to fraud-related claims like “fraudulent

inducement [and] fraudulent concealment.” Rogers v. Nacchio, 241 F. App’x 602,

609 (11th Cir. 2007).

      Here, Plaintiff alleges in Count I that the “Gang,” including the remaining

Mason Defendants, “fraudulently induced IOU to make the Loan . . . .” Dkt. No.

[94] ¶ 89. However, Plaintiff’s Fourth Amended Complaint does not provide the

requisite particularity to substantiate this claim. To be sure, Plaintiff alleges that

the Loan Recipients, Defendants Mason and Shoe Studio, made false statements

concerning their financial situation to procure the loan. Id. ¶ 72. But Plaintiff

never alleges what the remaining Defendants said or did that induced it to issue

the loan, apart from setting up Defendant Mason as a “straw man.” In other

words, Plaintiff’s claim is missing the “what statements” aspect of a fraud claim.


                                          12
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 13 of 21




Rogers, 241 F. App’x at 609. Further, since Plaintiff fails to identify a statement

or omission on the part of the Gang, Plaintiff has failed to allege how it might

have relied on the same. Id.

      Plaintiff also fails to allege “the person responsible for making” statements

or misrepresentations. Ziemba, 256 F.3d at 1202; see also Brooks v. Blue Cross

and Blue Shield of Fla., Inc., 116 F.3d 1364, 1381 (11th Cir. 1997) (“[I]n a case

involving multiple defendants . . . the complaint should inform each defendant of

the nature of his alleged participation in the fraud.” (quoting Vicom, Inc. v.

Harbridge Merchant Servs., Inc., 20 F.3d 771, 777–78 (7th Cir. 1994))). This is

because Plaintiff insists on defining 13 of 16 Defendants as “the Gang” and

referring to those Defendants throughout the Complaint by that term. This

includes Plaintiff’s Counts I and III in which it alleges fraud but makes no effort

to differentiate between the different members of the Gang. As in Brooks, the

Fourth “Amended Complaint is devoid of specific allegations with respect to the

separate Defendants.” Id. “Plaintiff[] ha[s] simply ‘lumped together’ all of the

Defendants in [its] allegations of fraud.” Id. Eleventh Circuit precedent is clear

that this collective mode of pleading is insufficient under 9(b). Id. (“[T]he

Amended Complaint is also subject to dismissal without prejudice for failure to

plead fraud with the requisite specificity as to each of the Defendants under

9(b).”).

      In short, Plaintiff’s generalized, wide-net mode of pleading falls short of the

particularity requirement of 9(b). Plaintiff’s fraudulent inducement and


                                          13
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 14 of 21




fraudulent transfer claims against Defendants Tarina Mason, Sporty’s, and EPS

LLC, Counts I and III, are DISMISSED.8 Plaintiff has had ample opportunity to

amend and replead its claims in this case, so the Court will not allow it a chance

to do so again.

         2.       RICO Claims

      Plaintiff’s RICO claims under Georgia and federal law fail for similar

reasons. The Eleventh Circuit has extended the particularity requirement of 9(b)

to RICO claims. See Curtis Inv. Co., LLC v. Bayerische Hypo-und Vereinsbank,

AG, 341 F. App’x 487, 491 (11th Cir. 2009) (per curiam) (unpublished) (“[W]here




8 The Eleventh Circuit has not yet addressed whether the 9(b) pleading standard
applies to fraudulent transfer claims. But several courts in the Northern District
of Georgia have held that 9(b) applies to fraudulent transfer claims, especially
when the fraudulent transfer involves some element of fraud, in contrast to a
“constructive fraud” claim. See Key Equip. Fin., Inc. v. Overend, No. 1:12-cv-
2473-CAP, 2014 WL 126687884, at *8 (N.D. Ga. June 23, 2014); Alliant Tax
Credit Fund 31-A, Ltd. v. Murphy, 1:11-cv-0832-RWS, 2011 WL 3156339, at *5
(N.D. Ga. July 26, 2011); Kipperman v. Onex Corp., No. 1:05-cv-1242-JOF, 2007
WL 2872463, at *5–6 (N.D. Ga. Sept. 26, 2007). Several circuits agree. See
Pricaspian Dev. Corp. v. Martucci, 759 F. App’x 131, 135–36 (3d Cir. 2019);
Stoebner v. Opportunity Fin., LLC, 909 F.3d 219, 225, 226 & n.6 (8th Cir. 2018);
In re Lawson, 791 F.3d 214, 217 & n.5 (1st Cir. 2015); In re Sharp Int’l Corp., 403
F.3d 43, 56 (2d Cir. 2005); Nishibun v. Prepress Sols., Inc., 111 F.3d 138, at *1
(9th Cir. 1997) (unpublished); Nw. Nat. Ins. Co. v. Joslyn, 53 F.3d 331, at *1, 4
(6th Cir. 1995) (unpublished). This Court agrees with these courts, at least under
the circumstances of this case. Plaintiff has alleged that the Gang “aided, abetted
and procured [Defendant Mason’s] breach of fiduciary duty and misconduct by
their misconduct, fraudulently transferring SSL’s property . . . .” Dkt. No. [94] ¶
106. Unlike a standalone fraudulent transfer claim, this claim is inextricably tied
to Plaintiff’s allegation that the Gang fraudulently induced it to enter the loan so
that they could siphon off the resultant funds. In any event, Plaintiff has not
argued that 9(b) would not apply to its fraudulent transfer claim, only that the
fraudulent transfer claim is adequately pled.

                                         14
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 15 of 21




the claim is grounded in fraud, such as Curtis’s Georgia RICO and common law

fraud charges, the complaint must comply with Fed. R. Civ. P. 9(b)’s requirement

[of particularity].”). This means that a RICO plaintiff must allege “what

statements were made . . . the time and place of each such statement and the

person responsible . . . the content of such statements and the manner in which

they misled the plaintiff, and [] what the defendants obtained as a consequence of

the fraud.” Id. at 493 (quoting Brooks, 116 F.3d at 1371). “Because fair notice is

perhaps the most basic consideration underlying Rule 9(b), the plaintiff who

pleads fraud must reasonably notify the defendants of their purported role in the

scheme.” Id. (citing Brooks, 116 F.3d at 1381).

      Here, Plaintiff’s RICO claim fails to meet these requirements. As with

Plaintiff’s fraud claims, Plaintiff’s RICO claims exclusively plead in the collective:

      The Gang committed misconduct as to IOU and their creditors,
      throughout the country, fraudulently inducing them through HDM, a
      straw-man, to approve and fund large loans to them . . . . [T]he Gang
      conducted or participated in their enterprise to commit a continuous
      related, pattern of racketeering, aiding, abetting, and/or assisting,
      unlawfully agreeing to assist, conspiring to commit related,
      continuing federal/state crimes, to fraudulently obtain IOU’s loan
      Funds and those of the other above creditors . . . . The Gang targeted
      IOU and the other creditors to fraudulently, falsely and illegally obtain
      the Funds . . . . IOU reasonably relied on the Gang’s deceptions and
      fraud forming the basis for their racketeering activity in approving the
      Loan and advancing the Funds, unaware of their crimes, as were the
      other creditors, deceived by them.

Dkt. No. [94] ¶ ¶ 125–135. In other words, Plaintiff lumps 13 Defendants into a

group, “the Gang,” which purportedly acted through a “straw-man,” Defendant


                                          15
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 16 of 21




Mason. Importantly, Plaintiff offers no particularized allegations supporting the

nefarious nature of the connection between the Gang and Defendant Mason. But

even if it had, the Court would still be left to guess which members of the Gang

were responsible for which parts of the conspiracy. In Plaintiff’s generalized

mode of pleading, all Defendants are responsible for everything. These

allegations fall well short of 9(b)’s requirement that RICO claims be pled with

particularity.9 Plaintiff’s RICO claims, Counts VII and VIII, are DISMISSED as

to the Mason Defendants.

         3.     Remaining Claims

      The Court’s resolution of the Mason Defendants’ Motion to Dismiss

resolves fewer than all claims against them. As previously discussed, Defendant

Howard Mason and Defendant Shoe Studio are dismissed from this action

through the application of res judicata. And the Court has dismissed several

counts against the remaining Mason Defendants under the 9(b) particularity

requirement:

         • Count I – Declaratory, Equitable and Related Relief

         • Count III – Breach of Fiduciary Duty of Trust to Creditor

         • Count VII – Federal RICO

         • Count VIII – Georgia RICO




9The same deficiencies discussed here regarding Plaintiff’s Federal RICO claim
apply to Plaintiff’s Georgia RICO claim. Dkt. No. [94] ¶¶ 141–152.


                                        16
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 17 of 21




      However, this leaves Count II – Breach of Instruments; Counts IV–VI,

which request various forms of equitable relief on the underlying claims; and

Count IX – Attorney’s Fees. The Mason Defendants have not moved to dismiss

these claims specifically, the Court has rejected their shotgun-pleading argument,

and the Court finds the remaining claims do not hinge on a showing of fraud in

the same way as the dismissed counts. This leaves the Court with no reason to

dismiss the remaining claims against the Mason Defendants apart from Howard

Mason and Shoe Studio.

   IV.    THRIVE MORTGAGE, LLC’S MOTION TO DISMISS

      Defendant Thrive Mortgage has also moved to dismiss Plaintiff’s Fourth

Amended Complaint. Dkt. No. [104]. Plaintiff does not allege that Thrive

Mortgage was part of the Gang. Rather, Plaintiff alleges that Thrive Mortgage is

the mortgagee on a property (“Horace Street Property”) in which Plaintiff claims

it has a superior interest. Dkt. No. [94] ¶ 68. Plaintiff raises several claims which

would putatively elevate its interest in the Horace Street property above that of

Thrive Mortgage. These claims include a declaratory judgment of the superiority

of the instruments vis a vis Thrive’s mortgage, id. ¶¶ 87–93 (Count I), equitable

relief or a mortgage lien, id. ¶¶ 115–119 (Count V), and a constructive trust, id. ¶ ¶

120–124 (Count VI).

      Thrive Mortgage argues that Plaintiff has failed to state a claim for several

reasons: (1) the Ohio judgment extinguished the instruments upon which

Plaintiff seeks relief in this case; (2) Plaintiff failed to follow the Ohio’s statutory


                                           17
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 18 of 21




requirement to register its Ohio judgment; (3) Plaintiff’s case here did not serve

as lis pendens to put Thrive Mortgage on notice of the judgment; and (4) Plaintiff

has not shown that it is entitled to an equitable lien. Dkt. No. [104]. Plaintiff has

contested some of these arguments, and it also argues that Georgia law, not Ohio

law, applies to this case. The Court will first lay out the background of Plaintiff’s

claims against Thrive Mortgage, taking all facts in the light most favorable to

Plaintiff’s Fourth Amended Complaint. Then the Court will turn to the merits of

Thrive Mortgage’s Motion to Dismiss.

      A.     Background

      Plaintiff executed the loan agreements at issue in this case with the Loan

Recipients on September 23, 2016. Dkt. No. [116] ¶ 5. Defendant Mason allegedly

defaulted on the loan soon after and dissolved Shoe Studio. Id. ¶ 9. Plaintiff sued

the Loan Recipients in Ohio for breach of the agreements on February 3, 2017. Id.

¶ 10; Dkt. No. [94] ¶ 43. Defendant Mason allegedly transferred property from

Shoe Studio to his other companies, Defendants EPS and Sporty’s, which were

not Loan Recipients. Dkt. No. [116] ¶¶ 10–13; Dkt. No. [94] ¶¶ 40, 47. As these

transfers were happening, Plaintiff obtained a judgment in the Ohio case on June

15, 2017. Id. ¶ 46.

      On October 3, 2018, Defendants Mason and EPS acquired 109 Horace

Street, Dayton, OH (“Horace Street Property”). Id. ¶ 61. They later transferred the

Horace Street Property to Defendant Chrysalis Payne on April 6, 2020, and she

executed a mortgage in favor of Thrive Mortgage on the same day. Id. ¶¶ 67–68.


                                          18
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 19 of 21




The question, then, is whether Plaintiff’s putative interest in the Horace Street

Property, which it claims to have obtained through the Ohio judgment, is

superior to the mortgage that Thrive Mortgage holds on the same property.

      B.     Merits of Plaintiff’s Claims against Thrive Mortgage

      Plaintiff brings no claims against Thrive Mortgage in its personal capacity

and admits that this is so. Dkt No. [94] ¶ 10 (“IOU does not seek any damages or

other in-personam relief as to Defendants USB, CP and [Thrive] provided they

seek none against IOU.”). The remainder of the Fourth Amended Complaint

bears this out. In its claims section, Plaintiff mentions Thrive Mortgage three

times (abbreviated as “TML”)—once in Count I, once in Count V, and once in

Count VI. Id. ¶¶ 92, 118, 123. But in each of those instances, Plaintiff simply

alleges that its own interest in the property is superior to that of Thrive Mortgage.

      In fact, Plaintiff does not demand relief against Thrive Mortgage even in

the Counts where it alleges its interest is superior. Rather, in each of these

Counts, Plaintiff requests relief “to bind the Gang,” Dkt. No. [94] ¶ 93, to “declare

and impose an equitable lien/mortgage on the Gang’s property,” id. ¶ 119, and to

“declare and impose a constructive trust on the Gang’s property . . . .” Id. ¶ 124.

But “the Gang” does not include Thrive Mortgage, id. ¶ 7, and Plaintiff even

alleges that the Gang duped Thrive Mortgage into taking an interest in the

Horace Street Property. Id. ¶ 130 (“Thrive Mortgage also funded its 2020

Mortgage, subject to and with notice of this suit, into which appears [sic] to have




                                         19
      Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 20 of 21




been deceived by the Gang.”). Under a strict reading, Plaintiff asserts no in

personam claim at all against Thrive Mortgage.

      The Court therefore interprets Plaintiff as seeking in rem relief related to

its alleged interest in the Horace Street Property. But the Court cannot adjudicate

contested rights in a piece of property over which it has not asserted in rem

jurisdiction. See, e.g., Odyssey Marine Expl., Inc. v. Unidentified Shipwrecked

Vessel, 657 F.3d 1159, 1171 (11th Cir. 2011) (“Only if the court has exclusive

custody and control over the property does it have jurisdiction over the property

so as to be able to adjudicate rights in it that are binding against the world.”);

Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1341 (11th Cir. 2005) (“In

general, ‘a valid seizure of the res is a prerequisite to the initiation of an in rem’

action.” (quoting Republic Nat’l Bank of Miami v. United States, 506 U.S. 80, 84

(1992))); United States v. $38,570 U.S. Currency, 950 F.2d 1108, 1113 (5th 1992)

(“No in rem suit can be maintained without a valid arrest of the res by the

marshal.”). This case is not one against the Horace Street Property, but rather

against a mortgagor and mortgagee with putative interests in that property. But

as previously discussed, Plaintiff admits that it seeks no in personam relief

against those entities. Accordingly, the only claims that Plaintiff might have

related to Thrive Mortgage are in rem claims over which this Court has no

jurisdiction.




                                          20
        Case 1:19-cv-04202-LMM Document 126 Filed 12/17/20 Page 21 of 21




        For these reasons, Plaintiff has alleged no valid claim against Thrive

Mortgage. Defendant’s Motion [104] is therefore GRANTED, and Plaintiff’s suit

against Thrive Mortgage is DISMISSED for failure to state a claim.

   V.       CONCLUSION

        Based upon the foregoing, the Mason Defendants’ Motion to Dismiss [100]

is GRANTED in part and DENIED in part. Plaintiff’s claims against

Defendants Howard D. Mason, III and Shoe Studio, LLC are DISMISSED as res

judicata.

        Further, Counts I, III, VII, and VIII are DISMISSED under Rule 9(b) as

to the remaining Mason Defendants—EPS LLC, Tarina L. Mason, and Sporty’s

Taphouse and Grill, Inc. Plaintiff’s other claims against these Defendants remain.

        Defendant Thrive Mortgage LLC’s Motion to Dismiss [104] is GRANTED.

Plaintiff’s claims related to the Horace Street Property are DISMISSED

without prejudice for want of jurisdiction. Plaintiff’s claims against Thrive

Mortgage LLC are DISMISSED.

        The Clerk is DIRECTED to TERMINATE Howard Mason, Shoe Studio,

LLC, and Thrive Mortgage LLC as Defendants.

        Plaintiff’s Motion for Leave to File [112] is GRANTED.

        IT IS SO ORDERED this 17th day of December, 2020.


                                        _____________________________
                                        Leigh Martin May
                                        United States District Judge



                                          21
